DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its depending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito et al. (US Patent 6,606,237).
In re claim 1, Naito discloses a multilayer capacitor comprising: 
a capacitor main body (11 – Figure 2, Figure 18, col.9 ll.32) including a plurality of dielectric layers (19 within 24– Figure 12, col.9 l.52, col.10 l.10), a plurality of first inner electrodes (26 – Figure 2, Figure 3A, col.10 l.14), and a plurality of second inner electrodes (27 – Figure 2, Figure 3B, col.10 l.17) that are laminated together; 
a plurality of first outer electrodes (20 – Figure 2, col.10l.15 ) and a plurality of second outer electrodes (21 – Figure 2, col.10 l.18 ) provided on an outer surface of the capacitor main body (Figure 2); 
a plurality of first via conductors (28 – Figure 2, col.10 l.67) that electrically connect the plurality of first outer electrodes (20 – Figure 2) to the plurality of first inner electrodes (26 – Figure 2, Figure 3A); and 
a plurality of second via conductors (29 – Figure 2, col.10 l.67) that electrically connect the plurality of second outer electrodes (21 – Figure 2) to the plurality of second inner electrodes (27 – Figure 2, Figure 3B); 
wherein through holes (36 – Figure 3B, col.11 l.37) are provided in the plurality of second inner electrodes (27 – Figure 3B), the plurality of first via conductors (28 – Figure 3B) passing through the through holes with the plurality of first via conductors insulated from the plurality of second inner electrodes (Figure 2, Figure 3B) ; 
through holes (37 – Figure 3A, col.11 l.42) are provided in the plurality of first inner electrodes (26 – Figure 14A), the plurality of second via conductors (29 – Figure 3A) passing through the through holes with the plurality of second via conductors insulated from the plurality of first inner electrodes (Figure 2, Figure 3B); 
the capacitor main body includes a first principal surface (lower surface of 11 – Figure 2) and a second principal surface (upper surface of 11 – Figure 2) that are opposite outer surfaces of the capacitor main body;
the plurality of first outer electrodes (20 – Figure 2) and the plurality of second outer electrodes (21 – Figure 2) are not provided on the first principal surface and are only provided on the second principal surface (Figure 2); 
a capacitance region (24 – Figure 2) is defined by a region in which the plurality of dielectric layers (19 of 24 – Figure 2), the plurality of first inner electrodes (26 – Figure 2), and the plurality of second inner electrodes (27 – Figure 2) are laminated together; Application No. 17/007,022March 11, 2022 Reply to the Office Action dated December 22, 2021
Page 3 of 15a lower protective region (25 – Figure 2, col.11 l.25) including a dielectric layer (19 of 25 – Figure 2) is provided on the first principal surface side of the capacitor main body (Figure 2); 
a dummy inner electrode (30, 31 – Figure 2, col.5 ll.25-28) not connected to the plurality of first via conductors and the plurality of second via conductors (28, 29 – Figure 2, Figure 4) is provided inside the lower protective region (Figure 2); and 
no through holes through which the plurality of first and second via conductors pass are provided in the dummy inner electrode (Figure 2, Figure 4).
In re claim 2, Naito discloses the multilayer capacitor according to Claim 1, as explained above. Naito further discloses wherein - 28 -the plurality of dielectric layers (19 of 24 – Figure 2) are ceramic layers (col.9 ll.52-54).
In re claim 8, Naito discloses the multilayer capacitor according to Claim 1, as explained above. Naito further discloses the plurality of first via conductors and the plurality of second via conductors (28, 29 – Figure 2) pass through the capacitance region (24 – Figure 2).
In re claim 11, Naito discloses the multilayer capacitor according to Claim 1, as explained above. Naito further discloses a cut adhesive sheet (19 – Figure 2; Note that the Examiner is taking the dielectric layer between 24 and 25 to be an adhesive sheet) is applied to the first principal surface (Figure 2).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Patent 6,606,237) in view of Seo et al. (US Publication 2018/0233287).
In re claim 3, Naito discloses the multilayer capacitor according to Claim 1, as explained above. Naito does not explicitly disclose wherein, inside the capacitor main body, a distance between one of the plurality of first via conductors and one of the plurality of second via conductors that are located closest to each other is about 400 µm or less.
Seo discloses a distance between via conductors is a balance between ESL characteristics and short-circuiting occurrences. It would have been obvious to a person having ordinary skill in the art to determine a proper pitch between via conductors to create a balance between ESL characteristics and short-circuiting occurrences, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Patent 6,606,237) in view of Tsujimura et al. (US Publication 2005/0269287) and in further view of Fukudome et al. (US Publication 2008/0037199).
	In re claim 4, Sato discloses The multilayer capacitor according to Claim 1, as explained above. Naito does not disclose wherein the plurality of first outer electrodes are at least partially embedded in the second principal surface; 
end portions of the plurality of first via conductors that are located on the second principal surface side of the capacitor main body are embedded in bottom surfaces of the plurality of first outer electrodes; 
the plurality of second outer electrodes are partially embedded in the second principal surface; 
and end portions of the plurality of second via conductors that are located on the second principal surface side of the capacitor main body are embedded in bottom surfaces of the plurality of second outer electrodes.
Tsujimura discloses a plurality of first and second outer electrodes (41 on surface 13 – Figure 1, ¶38, ¶47) are at least partially embedded in a second principal surface (13 – Figure 1, Figure 2).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the embedded outer electrodes as described by Tsujimura to provide for stronger adhesion between the outer electrode and the laminate body.
Fukudome discloses end portions of the plurality of first and second via conductors (7, 8 – Figure 3, ¶46) located on the second principle surface side (18a – Figure 3, ¶44) of the capacitor main body (18 – Figure 2, Figure 3, ¶44) are embedded in bottom surfaces of the plurality of first and second outer electrodes (12, 13 – Figure 3, ¶44).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the embedded via hole conductor as described by Fukudome to prevent a defective connection between the via hole conductor and an external electrode.  

4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Patent 6,606,237)  in view of Tsujimura et al. (US Publication 2005/0269287).
	In re claim 5, Naito discloses the multilayer capacitor according to Claim 1, as explained above. 
	Naito does not disclose wherein the plurality of first outer electrodes are at least partially embedded in the second principal surface; 
a protrusion is provided on a portion of a bottom surface of each of the plurality of first outer electrodes and embedded in a hole in which a corresponding one of the plurality of first via conductors is provided, the protrusion being electrically connected to the corresponding one of the plurality of first via conductors; 
- 29 -the plurality of second outer electrodes are at least partially embedded in the second principal surface; and 
a protrusion is provided on a portion of the bottom surface of each of the plurality of second outer electrodes and embedded in a hole in which a corresponding one of the plurality of second via conductors is provided, the protrusion being electrically connected to the corresponding one of the plurality of second via conductors.
Tsujimura discloses a protrusion is provided on a portion of a bottom surface of each of the plurality of first and second outer electrodes (41 – Figure 1, Figure 2) and embedded in a hole (33 – Figure 2, ¶41) in which a corresponding one of the plurality of first and second via conductors (31, 32 – Figure 2, ¶46) is provided, the protrusion being electrically connected to the corresponding one of the plurality of first and second via conductors (Figure 2, ¶46). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the embedded outer electrodes as described by Tsujimura to provide for stronger adhesion between the outer electrode and the laminate body.

5.	Claims 7, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Patent 6,606,237)  in view of Sato et al. (US Publication 2008/0251285).
	In re claim 7, Naito discloses the multilayer capacitor according to Claim 1, as explained above. Naito does not disclose an upper protective region including a dielectric layer is provided on the second principal surface side of the capacitor main body; and a dummy inner electrode not connected to the plurality of first via conductors and the plurality of second via conductors is provided inside the upper protective region.
Sato discloses an upper protective region (upper 108 – Figure 9, ¶68) including a dielectric layer (Figure 9, ¶68) is provided on the second principal surface side (102 – Figure 9) of the capacitor main body (Figure 9); and 
a dummy inner electrode (154 – Figure 9, ¶71) not connected to the plurality of first via conductors and the plurality of second via conductors is provided inside the upper protective region (Figure 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the cover and dummy electrode regions to provide for improved moisture resistance (¶85 – Sato).
In re claim 18, Naito discloses the multilayer capacitor according to Claim 1, as explained above. Naito does not disclose wherein each of the plurality of first outer electrodes and the plurality of second outer electrodes includes a base layer and a plating layer provided on an outer surface of the base layer.
Sato further discloses each of the plurality of first outer electrodes (111 – Figure 9) and the plurality of second outer electrodes (112 – Figure 9) includes a base layer and a plating layer provided on an outer surface of the base layer (¶75).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the outer electrode structure as described by Sato to achieve a device of desired conductivity and improved mounting ability. 
In re claim 19, Naito discloses the multilayer capacitor according to Claim 1, as explained above. Naito does not disclose the plurality of dielectric layers are resin layers.
Sato discloses the plurality of dielectric layers are resin layers (¶28).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the resin dielectric layers to achieve a device of desired capacitance. 

6.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Patent 6,606,237) in view of Lee et al. (US Publication 2014/0182907).
In re claim 9, Naito discloses the multilayer capacitor according to Claim 1, as explained above. Naito does not disclose a surface roughness of the first principal surface differs from a surface roughness of the second principal surface; and the surface roughness of the first principal surface is larger than the surface roughness of the second principal surface.
Lee discloses increasing the surface area of a ceramic body to improve adhesion for a ceramic component during a mounting process (Abstract, ¶18, ¶89, ¶96, ¶135-136).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the increased surface roughness on a mounting surface of the capacitor of Naito to improve the adhesion strength between the electronic component and the surface to which it is mounted on. 


7.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Patent 6,606,237) in view of Jeong et al. (US Publication 2011/0141660).
In re claim 10, Naito discloses the multilayer capacitor according to Claim 1, as explained above. Naito does not disclose materials included in the dielectric layers in the capacitance region are at least partially different from materials included in the dielectric layer in the lower protective region.
Jeong discloses materials of a cover layer (110B – Figure 2, ¶26) are at least partially different from materials in the dielectric layers (111 – Figure 2, ¶27) (¶14-17).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to reduce the occurrences of cracks within the electronic component. 

8.	Claim 12-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Patent 6,606,237) in view of Sawada et al. (US Publication 2016/0128244).
	In re claim 12¸Naito discloses a plurality of multilayer capacitors according to claim 1, as explained above. Naito does not disclose a multilayer capacitor array comprising: 
a carrier sheet; 
an adhesive layer provided on one of principal surfaces of the carrier sheet; and 
a plurality of the multilayer capacitors according to Claim 1; wherein the plurality of multilayer capacitors are attached to the carrier sheet with the first principal surfaces of the multilayer capacitors bonded to the adhesive layer.
Sawada discloses a multilayer capacitor array (array of 1 – Figure 1, Figure 2, ¶27) comprising: 
a carrier sheet (30 – Figure 2, ¶27); 
an adhesive layer (topmost layer of tape 30 – Figure 2) provided on one of principal surfaces of the carrier sheet (Figure 2); and 
a plurality of the multilayer capacitors (1 – Figure 2); 
wherein the plurality of multilayer capacitors (1 – Figure 2) are attached to the carrier sheet (30 – Figure 2) with the first principal surfaces of the multilayer capacitors bonded to the adhesive layer (topmost layer of 30 – Figure 2; Note that the Examiner can also take element 32 [Figure 2, ¶27] to be a carrier sheet, and element 30 to be the adhesive layer bonded to the multilayer capacitors). 
It would have been obvious to a person having ordinary skill in the art to incorporate the carrier of Sawada to provide an effective and safe method to store or package multiple capacitors. 
In re claim 13, Naito in view of Sawada discloses the multilayer capacitor array according to Claim 12, as explained above. Naito does not disclose wherein the carrier sheet is stretchable in a plane direction.
Sawada discloses the carrier sheet (30 – Figure 2) is stretchable in a plane direction (¶26-29).
It would have been obvious to a person having ordinary skill in the art to incorporate the carrier of Sawada to provide an effective and safe method to store or package multiple capacitors. 
In re claim 14, Naito in view of Sawada discloses the multilayer capacitor array according to Claim 12, as explained above. Naito does not disclose the adhesive layer is an adhesive sheet having adhesiveness on both sides.
Sawada discloses the adhesive layer (topmost layer of 30 – Figure 2) is an adhesive sheet having adhesiveness on both sides (Figure 2; Note that the Examiner is taking both sides to be both sides of a cavity in Figure 2).
It would have been obvious to a person having ordinary skill in the art to incorporate the carrier of Sawada to provide an effective and safe method to store or package multiple capacitors. 
In re claim 15, Naito in view of Sawada discloses the multilayer capacitor array according to Claim 14, as explained above. Naito does not disclose wherein the carrier sheet is stretchable in a plane direction.
Sawada discloses the carrier sheet (30 – Figure 2) is stretchable in a plane direction (¶26-29).
It would have been obvious to a person having ordinary skill in the art to incorporate the carrier of Sawada to provide an effective and safe method to store or package multiple capacitors. 
In re claim 17, Naito in view of Sawada discloses the multilayer capacitor array according to Claim 14, as explained above. Naito does not disclose the plurality of multilayer capacitors are spaced apart from each other.
Sawada discloses the plurality of multilayer capacitors (1 – Figure 2) are spaced apart from each other (Figure 2).
It would have been obvious to a person having ordinary skill in the art to incorporate the carrier of Sawada to provide an effective and safe method to store or package multiple capacitors. 

9.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Patent 6,606,237) in view of Seo et al. (US Publication 2018/0233287) and in further view of Onishi eta l. (US Publication 2010/0128411).
	In re claim 20, Naito in view of Seo discloses the multilayer capacitor according to Claim 3, as explained above. Naito does not disclose wherein each of the plurality of first via conductors and each of the plurality of second via conductors has a diameter between about 30 µm to about 150 µm.
	Onishi discloses adjusting the diameter of a via hole conductor is affects the ESR characteristics of the device (¶95).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the diameter of the via hole conductors to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the adhesive sheet is cut into cut adhesive sheets and each sheet is provided with a multilayer capacitor, and the capacitors are peeled from the carrier sheet with the cut adhesive adhering to each capacitor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong et al. (US Publication 2015/0096795)		Figure 2, Figure 3
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/            Primary Examiner, Art Unit 2848